DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (US 20190297673).
Considering claim 1, Xue teaches a method for supporting joint positioning of a plurality of user equipments (UEs) performed by a location server (Fig.3), comprising: 
selecting a common set of positioning reference signals for measurement ([0119] location server summarizes the PRS parameters reported by the base stations included in the base station set), the common set of positioning reference signals comprising downlink positioning reference signals from one or more base stations to be measured by each UE in the plurality of UEs ([0119] as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set), uplink positioning reference signals from the plurality of UEs to be measured by the one or more base stations, sidelink positioning reference signals from UEs in the plurality of UEs to be measured by other UEs in the plurality of UEs, or a combination thereof (Fig.1a-b, [0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS. In other words, a base station sends a PRS to the to-be-located target UE to participate in a locating process of the to-be-located target UE, and auxiliary UE also sends a PRS to the to-be-located target UE through a D2D connection to participate in the locating process of the to-be-located target UE. The location server summarizes the PRS parameters reported by the base stations included in the base station set, as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set, as the second PRS parameter set); 
sending a message to each UE in the plurality of UEs, the message comprising an indication of the common set of positioning reference signals (Fig.1a-b, [0108] location server responds to the location request, and sends measurement parameters…, [0117]); 
receiving location information from one or more of each UE in the plurality of UEs ([0126]], the one or more base stations, or a combination thereof, the location information comprising downlink positioning reference signal measurements, uplink positioning reference signal measurements, round trip time measurements, sidelink positioning reference signal measurements, or the combination thereof that is generated based on the indication of the common set of positioning reference signals ([0126] to-be-located target UE sends the first RSTD set and the second RSTD set to the location server, [0119]); and 
determining jointly a position estimate for each UE using the location information received ([0127] location server determines location information of the plurality of to-be-located UEs based on the first RSTD set, the second RSTD set, and location information of base stations included in the base station set).
Considering claims 2, 10, Xue teaches selecting the plurality of UEs for joint positioning before selecting the common set of positioning reference signals ([0117], [0127]).
Considering claims 3, 11, Xue teaches determining a location estimation for the plurality of UEs; and determining the downlink positioning reference signals, the uplink positioning reference signals, the sidelink positioning reference signals, or the combination thereof included in the common set of positioning reference signals based on the location estimation for the plurality of UEs and the UEs included in the plurality of UEs ([0110], [0114], [0116]).
Considering claims 4, 12, Xue teaches receiving, from one or more UEs from the plurality of UEs, a recommendation for the downlink positioning reference signals, the uplink positioning reference signals the sidelink positioning reference signals, or the combination thereof to be included in the common set of positioning reference signals; and determining the downlink positioning reference signals, the uplink positioning reference signals, the sidelink positioning reference signals, or the combination thereof included in the common set of positioning reference signals based on the recommendation received from the one or more UEs ([0117], [0119], [0126]).
Considering claims 5, 13, Xue teaches receiving a location measurement report from one or more UEs from the plurality of UEs; and determining the downlink positioning reference signals, the uplink positioning reference signals, the sidelink positioning reference signals, or the combination thereof included in the common set of positioning reference signals based on the location measurement report received from the one or more UEs ([0110]-[0111], [0117]).
Considering claims 6, 14, Xue teaches scheduling the downlink positioning reference signals with the one or more base stations included in the common set of positioning reference signals ([0117], [0119], [0126]).
Considering claims 7, 15, 21, 27, Xue teaches wherein the common set of positioning reference signals comprises one or more of positioning reference signal (PRS) resource identifier (ID), PRS resource set ID, transmission point (TRP) ID, Cell ID, sidelink-PRS ID, UE ID, Subscriber Identity Module (SIM), or any combination thereof ([0017] parameter by each base station).
Considering claims 8, 16, Xue teaches sending each UE in the plurality of UEs a corresponding position estimate ([0117], [0119], [0126]).
Considering claim 9, Xu teaches a location server configured to support joint positioning of a plurality of user equipments (UEs), comprising: 
a communications interface configured to communicate with entities in a wireless network; at least one memory; and 
at least one processor coupled to the communications interface and the at least one memory, wherein the at least one processor is configured to: 
select a common set of positioning reference signals for measurement ([0119] location server summarizes the PRS parameters reported by the base stations included in the base station set), the common set of positioning reference signals comprising downlink positioning reference signals from one or more base stations to be measured by each UE in the plurality of UEs ([0119] as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set), uplink positioning reference signals from the plurality of UEs to be measured by the one or more base stations, sidelink positioning reference signals from UEs in the plurality of UEs to be measured by other UEs in the plurality of UEs, or a combination thereof (Fig.1a-b, [0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS. In other words, a base station sends a PRS to the to-be-located target UE to participate in a locating process of the to-be-located target UE, and auxiliary UE also sends a PRS to the to-be-located target UE through a D2D connection to participate in the locating process of the to-be-located target UE. The location server summarizes the PRS parameters reported by the base stations included in the base station set, as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set, as the second PRS parameter set); 
send, via the communications interface, a message to each UE in the plurality of UEs, the message comprising an indication of the common set of positioning reference signals (Fig.1a-b, [0108] location server responds to the location request, and sends measurement parameters…, [0117]); 
receive, via the communications interface, location information from one or more of each UE in the plurality of UEs ([0126]), the one or more base stations, or a combination thereof, the location information comprising downlink positioning reference signal measurements, uplink positioning reference signal measurements, round trip time measurements, sidelink positioning reference signal measurements, or the combination thereof that is generated based on the indication of the common set of positioning reference signals ([0126] to-be-located target UE sends the first RSTD set and the second RSTD set to the location server, [0119]); and 
determine jointly a position estimate for each UE using the location information received ([0127] location server determines location information of the plurality of to-be-located UEs based on the first RSTD set, the second RSTD set, and location information of base stations included in the base station set)
Considering claim 17, Xue teaches a location server configured to support joint positioning of a plurality of user equipments (UEs), comprising: 
means for selecting a common set of positioning reference signals for measurement ([0119] location server summarizes the PRS parameters reported by the base stations included in the base station set), the common set of positioning reference signals comprising downlink positioning reference signals from one or more base stations to be measured by each UE in the plurality of UEs ([0119] as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set), uplink positioning reference signals from the plurality of UEs to be measured by the one or more base stations, sidelink positioning reference signals from UEs in the plurality of UEs to be measured by other UEs in the plurality of UEs, or a combination thereof (Fig.1a-b, [0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS. In other words, a base station sends a PRS to the to-be-located target UE to participate in a locating process of the to-be-located target UE, and auxiliary UE also sends a PRS to the to-be-located target UE through a D2D connection to participate in the locating process of the to-be-located target UE. The location server summarizes the PRS parameters reported by the base stations included in the base station set, as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set, as the second PRS parameter set); 
means for sending a message to each UE in the plurality of UEs, the message comprising an indication of the common set of positioning reference signals (Fig.1a-b, [0108] location server responds to the location request, and sends measurement parameters…, [0117]); 
means for receiving location information from one or more of each UE in the plurality of UEs ([0126]], the one or more base stations, or a combination thereof, the location information comprising downlink positioning reference signal measurements, uplink positioning reference signal measurements, round trip time measurements, sidelink positioning reference signal measurements, or the combination thereof that is generated based on the indication of the common set of positioning reference signals ([0126] to-be-located target UE sends the first RSTD set and the second RSTD set to the location server, [0119]); and 
means for determining jointly a position estimate for each UE using the location information received ([0127] location server determines location information of the plurality of to-be-located UEs based on the first RSTD set, the second RSTD set, and location information of base stations included in the base station set).
	Considering claim 18, Xue teaches a non-transitory storage medium including program code stored thereon, the program code is operable to configure at least one processor in a location server to support joint positioning of a plurality of user equipments (UEs), comprising: 
program code to select a common set of positioning reference signals for measurement ([0119] location server summarizes the PRS parameters reported by the base stations included in the base station set), the common set of positioning reference signals comprising downlink positioning reference signals from one or more base stations to be measured by each UE in the plurality of UEs ([0119] as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set), uplink positioning reference signals from the plurality of UEs to be measured by the one or more base stations, sidelink positioning reference signals from UEs in the plurality of UEs to be measured by other UEs in the plurality of UEs, or a combination thereof (Fig.1a-b, [0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS. In other words, a base station sends a PRS to the to-be-located target UE to participate in a locating process of the to-be-located target UE, and auxiliary UE also sends a PRS to the to-be-located target UE through a D2D connection to participate in the locating process of the to-be-located target UE. The location server summarizes the PRS parameters reported by the base stations included in the base station set, as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set, as the second PRS parameter set); 
program code to send a message to each UE in the plurality of UEs, the message comprising an indication of the common set of positioning reference signals (Fig.1a-b, [0108] location server responds to the location request, and sends measurement parameters…, [0117]); 
program code to receiveg location information from one or more of each UE in the plurality of UEs ([0126]], the one or more base stations, or a combination thereof, the location information comprising downlink positioning reference signal measurements, uplink positioning reference signal measurements, round trip time measurements, sidelink positioning reference signal measurements, or the combination thereof that is generated based on the indication of the common set of positioning reference signals ([0126] to-be-located target UE sends the first RSTD set and the second RSTD set to the location server, [0119]); and 
program code to determine jointly a position estimate for each UE using the location information received ([0127] location server determines location information of the plurality of to-be-located UEs based on the first RSTD set, the second RSTD set, and location information of base stations included in the base station set).
Considering claim 19, Xue teaches a method for supporting joint positioning of a plurality of user equipments (UEs) performed by a first UE in the plurality of UEs, comprising: 
sending to a location server a recommendation for downlink positioning reference signals from one or more base stations to be measured by each UE in the plurality of UEs ([0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS), uplink positioning reference signals from the plurality of UEs to be measured by the one or more base stations, sidelink positioning reference signals from UEs in the plurality of UEs to be measured by other UEs in the plurality of UEs, or a combination thereof for joint positioning of the plurality of UEs ([0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS. In other words, a base station sends a PRS to the to-be-located target UE to participate in a locating process of the to-be-located target UE, and auxiliary UE also sends a PRS to the to-be-located target UE through a D2D connection to participate in the locating process of the to-be-located target UE. The location server summarizes the PRS parameters reported by the base stations included in the base station set, as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set, as the second PRS parameter set), 
wherein the location server selects a common set of positioning reference signals for measurement based on the recommendation, the common set of positioning reference signals comprising selected downlink positioning reference signals, uplink positioning reference signals, sidelink positioning reference signals, or a combination thereof ([0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS. In other words, a base station sends a PRS to the to-be-located target UE to participate in a locating process of the to-be-located target UE, and auxiliary UE also sends a PRS to the to-be-located target UE through a D2D connection to participate in the locating process of the to-be-located target UE. The location server summarizes the PRS parameters reported by the base stations included in the base station set, as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set, as the second PRS parameter set); 
receiving a message from the location server comprising an indication of the common set of positioning reference signals for measurement by the first UE ([0120] location server sends the first PRS parameter set and the second PRS parameter set to the to-be-located target UE); 
performing positioning measurements of the downlink positioning reference signals, the sidelink positioning reference signals ([0123]-[0125]), transmitting uplink positioning reference signals, or the combination thereof based on the indication of the common set of positioning reference signals ([0126] The to-be-located target UE sends the first RSTD set and the second RSTD set to the location server).
Considering claims 20, 26, Xue teaches wherein the plurality of UEs for the joint positioning is selected by the location server ([0117], [0127]).
Considering claims 22, 28, Xue teaches sending a location information report to the location server comprising the positioning measurements of the downlink positioning reference signals, the sidelink positioning reference signals, or the combination thereof ([0117], [0119], [0126]).
Considering claims 23, 29, Xue teaches wherein the location server jointly determines a position estimate for each UE in the plurality of UEs based on the location information report and location information reports received from at least one of other UEs and the one or more base stations, or a combination thereof ([0117], [0119], [0126]).
Considering claims 24, 30, Xue teaches receiving from the location server the position estimate for the first UE ([0117], [0119], [0126]).
Considering claim 25, Xue teaches a first user equipment (UE) in a plurality of UEs configured to support joint positioning of the plurality of UEs, comprising: 
a wireless transceiver configured to communicate with entities in a wireless network; at least one memory; and at least one processor coupled to the wireless transceiver and the at least one memory, wherein the at least one processor is configured to: 
send, via the wireless transceiver, to a location server a recommendation for downlink positioning reference signals from one or more base stations to be measured by each UE in the plurality of UEs ([0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS), uplink positioning reference signals from the plurality of UEs to be measured by the one or more base stations, sidelink positioning reference signals from UEs in the plurality of UEs to be measured by other UEs in the plurality of UEs, or a combination thereof for joint positioning of the plurality of UEs ([0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS. In other words, a base station sends a PRS to the to-be-located target UE to participate in a locating process of the to-be-located target UE, and auxiliary UE also sends a PRS to the to-be-located target UE through a D2D connection to participate in the locating process of the to-be-located target UE. The location server summarizes the PRS parameters reported by the base stations included in the base station set, as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set, as the second PRS parameter set), wherein the location server selects a common set of positioning reference signals for measurement based on the recommendation, the common set of positioning reference signals comprising selected downlink positioning reference signals, uplink positioning reference signals, sidelink positioning reference signals, or a combination thereof ([0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS. In other words, a base station sends a PRS to the to-be-located target UE to participate in a locating process of the to-be-located target UE, and auxiliary UE also sends a PRS to the to-be-located target UE through a D2D connection to participate in the locating process of the to-be-located target UE. The location server summarizes the PRS parameters reported by the base stations included in the base station set, as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set, as the second PRS parameter set); 
receive, via the wireless transceiver, a message from the location server comprising an indication of the common set of positioning reference signals for measurement by the first UE ([0120] location server sends the first PRS parameter set and the second PRS parameter set to the to-be-located target UE); 
performe positioning measurements of the downlink positioning reference signals, the sidelink positioning reference signals ([0123]-[0125]), transmitting uplink positioning reference signals, or the combination thereof based on the indication of the common set of positioning reference signals ([0126] The to-be-located target UE sends the first RSTD set and the second RSTD set to the location server).
Considering claim 31, Xue teaches a first user equipment (UE) in a plurality of UEs configured to support joint positioning of the plurality of UEs, comprising: 
means for sending to a location server a recommendation for downlink positioning reference signals from one or more base stations to be measured by each UE in the plurality of UEs, uplink positioning reference signals from the plurality of UEs to be measured by the one or more base stations, sidelink positioning reference signals from UEs in the plurality of UEs to be measured by other UEs in the plurality of UEs, or a combination thereof for joint positioning of the plurality of UEs, wherein the location server selects a common set of positioning reference signals for measurement based on the recommendation, the common set of positioning reference signals comprising selected downlink positioning reference signals, uplink positioning reference signals, sidelink positioning reference signals, or a combination thereof; 
means for receiving a message from the location server comprising an indication of the common set of positioning reference signals for measurement by the first UE; 
means for performing positioning measurements of the downlink positioning reference signals, the sidelink positioning reference signals, transmitting uplink positioning reference signals, or the combination thereof based on the indication of the common set of positioning reference signals.
means for sending to a location server a recommendation for downlink positioning reference signals from one or more base stations to be measured by each UE in the plurality of UEs ([0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS), uplink positioning reference signals from the plurality of UEs to be measured by the one or more base stations, sidelink positioning reference signals from UEs in the plurality of UEs to be measured by other UEs in the plurality of UEs, or a combination thereof for joint positioning of the plurality of UEs ([0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS. In other words, a base station sends a PRS to the to-be-located target UE to participate in a locating process of the to-be-located target UE, and auxiliary UE also sends a PRS to the to-be-located target UE through a D2D connection to participate in the locating process of the to-be-located target UE. The location server summarizes the PRS parameters reported by the base stations included in the base station set, as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set, as the second PRS parameter set), wherein the location server selects a common set of positioning reference signals for measurement based on the recommendation, the common set of positioning reference signals comprising selected downlink positioning reference signals, uplink positioning reference signals, sidelink positioning reference signals, or a combination thereof ([0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS. In other words, a base station sends a PRS to the to-be-located target UE to participate in a locating process of the to-be-located target UE, and auxiliary UE also sends a PRS to the to-be-located target UE through a D2D connection to participate in the locating process of the to-be-located target UE. The location server summarizes the PRS parameters reported by the base stations included in the base station set, as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set, as the second PRS parameter set); 
means for receiving a message from the location server comprising an indication of the common set of positioning reference signals for measurement by the first UE ([0120] location server sends the first PRS parameter set and the second PRS parameter set to the to-be-located target UE); 
means for performing positioning measurements of the downlink positioning reference signals, the sidelink positioning reference signals ([0123]-[0125]), transmitting uplink positioning reference signals, or the combination thereof based on the indication of the common set of positioning reference signals ([0126] The to-be-located target UE sends the first RSTD set and the second RSTD set to the location server).
Considering claim 32, Xue teaches a non-transitory storage medium including program code stored thereon, the program code is operable to configure at least one processor in a first user equipment (UE) in a plurality of UEs to support joint positioning of the plurality of UEs, comprising: 
program code to send to a location server a recommendation for downlink positioning reference signals from one or more base stations to be measured by each UE in the plurality of UEs, uplink positioning reference signals from the plurality of UEs to be measured by the one or more base stations, sidelink positioning reference signals from UEs in the plurality of UEs to be measured by other UEs in the plurality of UEs, or a combination thereof for joint positioning of the plurality of UEs, wherein the location server selects a common set of positioning reference signals for measurement based on the recommendation, the common set of positioning reference signals comprising selected downlink positioning reference signals, uplink positioning reference signals, sidelink positioning reference signals, or a combination thereof; program code to receive a message from the location server comprising an indication of the common set of positioning reference signals for measurement by the first UE; program code to perform positioning measurements of the downlink positioning reference signals, the sidelink positioning reference signals, transmitting uplink positioning reference signals, or the combination thereof based on the indication of the common set of positioning reference signals.
program code to send to a location server a recommendation for downlink positioning reference signals from one or more base stations to be measured by each UE in the plurality of UEs ([0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS), uplink positioning reference signals from the plurality of UEs to be measured by the one or more base stations, sidelink positioning reference signals from UEs in the plurality of UEs to be measured by other UEs in the plurality of UEs, or a combination thereof for joint positioning of the plurality of UEs ([0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS. In other words, a base station sends a PRS to the to-be-located target UE to participate in a locating process of the to-be-located target UE, and auxiliary UE also sends a PRS to the to-be-located target UE through a D2D connection to participate in the locating process of the to-be-located target UE. The location server summarizes the PRS parameters reported by the base stations included in the base station set, as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set, as the second PRS parameter set), wherein the location server selects a common set of positioning reference signals for measurement based on the recommendation, the common set of positioning reference signals comprising selected downlink positioning reference signals, uplink positioning reference signals, sidelink positioning reference signals, or a combination thereof ([0119] each base station included in the base station set reports, to the location server, a PRS parameter for sending a PRS, and each auxiliary UE included in the auxiliary UE set also reports, to the location server, a PRS parameter for sending a PRS. In other words, a base station sends a PRS to the to-be-located target UE to participate in a locating process of the to-be-located target UE, and auxiliary UE also sends a PRS to the to-be-located target UE through a D2D connection to participate in the locating process of the to-be-located target UE. The location server summarizes the PRS parameters reported by the base stations included in the base station set, as the first PRS parameter set, and summarizes the PRS parameters reported by the auxiliary UEs included in the auxiliary UE set, as the second PRS parameter set); 
program code to receive a message from the location server comprising an indication of the common set of positioning reference signals for measurement by the first UE ([0120] location server sends the first PRS parameter set and the second PRS parameter set to the to-be-located target UE); 
program code to performing positioning measurements of the downlink positioning reference signals, the sidelink positioning reference signals ([0123]-[0125]), transmitting uplink positioning reference signals, or the combination thereof based on the indication of the common set of positioning reference signals ([0126] The to-be-located target UE sends the first RSTD set and the second RSTD set to the location server).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641